— In an action for a divorce and ancillary relief, the defendant-husband appeals from so much of an order of the Supreme Court, Richmond County (Kuffner, J.), dated August 10, 1990, as denied his application for a downward modification of a pendente lite award of child support and maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion for a downward modification of pendente lite child support and maintenance (see, Katzenberg v Katzenberg, 166 AD2d 417, 418; Farinon v Farinon, 149 AD2d 655; Isham v Isham, 123 AD2d 742; see also, Brancoveanu v Brancoveanu, 177 AD2d 614). The record demonstrates that the defendant failed to establish a substantial change in circumstances warranting a downward modification (see, Domestic Relations Law § 236 [B] [9] [b]; Brancoveanu v Brancoveanu, supra; Scagnelli v Scagnelli, 127 AD2d 754; Lopez v Lopez, 121 AD2d 515; Ruffolo v Ruffolo, 114 AD2d 843). Moreover, upon our review of the record, we find that the court’s award properly weighed the parties’ respective finances and the plaintiff wife’s need for maintenance pending trial (Tillinger v Tillinger, 141 AD2d 535; Isham v Isham, supra).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.